DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 05/03/2022, with respect to 35 USC § 102 rejection have been fully considered and are persuasive.  The 35 USC § 102 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to a CHANGING OPERATIONAL STATE OF IMAGE FORMING APPARATUS BASED ON DISTANCE OF SENSED BODY.
5.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
a.	Claims 1 and 12: “. . . a processor to, change an operation state of the image forming apparatus based on an amount of change indicated in the signal maintained for a time period.”
b.	Regarding claims 2-11, 13-20, the instant claims are dependent on allowable claims and are thus allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IDEHARA (US 2016/0371040) discloses an amount of temporal change in the received strength remains lower than a third threshold for longer than a predetermined period of time, processor is programmed to instruct the printer to perform the printing specified by the user.
Ishimaru (US 2008/0007767) discloses the distance between the MFP and the mobile communication terminal is measured based on the strength of a radio wave received from the mobile communication terminal. While the distance is measured based on radio wave strength, infrared rays or the like can be used to measure the distance.
MASUMOTO (US 2018/0004463) discloses the threshold value Th is set to a fixed value after having changed the outsider-use-possibility P. Such a control by the image forming apparatus is performed, and thus the timing when the outsider-use-possibility P becomes equal to or smaller than the threshold value Th is set to a time point t6 that is later than the time point t5 that is the start-output timing before changing the outsider-use-possibility P.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675